DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Umezaki et al. and Weng et al. fails to teach or render “selecting one of the first partition or second partition based on the period of time for which the media content item is to be stored; and recording the media content item to the selected partition based on the period of time for which the media content item is to be stored” as recited in claim 1.
The examiner respectfully disagrees. Umezaki et al. discloses recording of the media content item via one of the partitions of a flash memory based on a  period of time that the media content item is to be stored (para. 0012). Thus, claim 1, and similar claim 11, stands rejected.
The official notice statement rejecting claims 6 and 16, taken in the previous office action, is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki et al. (US Pub. No. 2007/0216780) in view of Kikkoji et al. (US Pub. No. 2007/0071418).
Consider claim 1. Umezaki et al. teaches a method comprising: partitioning non-mechanical memory such that is comprises a first partition and a second partition, wherein the first partition is dedicated to storing content for a first period of time and wherein the second partition is dedicated to storing content for a second period of time different from the first period of time (para. 0012 describes wherein different partitions of a flash memory are allocated for storing content for different periods of time); selecting one of the first partition or second partition based on the period of time for which the media content item is to be stored; and recording the media content item to the selected partition based on the period of time for which the media content item is to be stored (para. 0012 describes recording of the media content item via one of the partitions of a flash memory based on a  period of time that the media content item is to be stored)
	Umezaki et al. does not teach receiving a request associated with a media content item, wherein the request corresponds to an instruction to store the media content item for a selected period of time.

Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made to use, to receive a request associated with a media content item, wherein the request corresponds to an instruction to store the media content item for a selected period of time, in order to easily identify the related information that is correlated with the broadcast information as suggested by the prior art.
Consider claim 2. Umezaki et al. teaches the method of claim 1, further comprising outputting, by a display device, the media content item (para. 0032 describes displaying video data on a monitor).
Consider claim 3. Kikkoji et al. teaches the method of claim 2, wherein recording the media content item occurs during the outputting, by a display device, of the media content item (para. 0127 describes recording the broadcast information during the display of the broadcast information). The motivation to combine has been discussed in independent claim 1.
Consider claim 9. Umezaki et al. teaches the method of claim 1, wherein the causing recording of the media content item is further based on whether the request is associated with long term access to the media content item (recording of the media content item via one of the partitions of a flash memory based on a  period of time that 
Claims 7, 8, 11-13, and 17-19 are rejected using similar reasoning as corresponding claims above.

Claims 4, 5, 14, and 15  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki et al. (US Pub. No. 2007/0216780) in view of Kikkoji et al. (US Pub. No. 2007/0071418) in further view of Weng et al. (US Pub. No. 2006/0222316).
Consider claim 4. Umezaki et al. and Kikkoji et al. teach all claimed limitations as stated above, except causing recording of a second media content item via a mechanical memory for long term storage related operations; transferring the second media content item from the mechanical memory to one of the partitions of the non-mechanical memory; deactivating a portion of the mechanical memory corresponding to the second media content item.
However, Weng et al. teaches causing recording of a second media content item via a mechanical memory for long term storage related operations; transferring the second media content item from the mechanical memory to one of the partitions of the non-mechanical memory; deactivating a portion of the mechanical memory corresponding to the second media content item (para. 0007 describes buffering the incoming content to the non-mechanical memory as to allow simultaneous viewing and recording of the incoming content; fig. 2 shows stopping reproduction from the hard disk while recording to and simultaneously reproducing from the flash memory).

Consider claim 5. Weng et al. teaches  The method of claim 4, further comprising: causing output of the second media content item via the one of the partitions of the non-mechanical memory that stores the second media content item (para. 0007 describes buffering the incoming content to the non-mechanical memory as to allow simultaneous viewing and recording of the incoming content; fig. 2 shows stopping reproduction from the hard disk while recording to and simultaneously reproducing from the flash memory). The motivation to combine has been discussed in independent claim 1.
Claims 14 and 15 are rejected for similar reasoning as corresponding claims 4 and 5 above.

Claims 6 and 16  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki et al. (US Pub. No. 2007/0216780) in view of Kikkoji et al. (US Pub. No. 2007/0071418) in further view of Weng et al. (US Pub. No. 2006/0222316) in further view of Official Notice.
Consider claim 6. Umezaki et al., Kikkoji et al., and Weng et al. teach all claimed limitations as stated above, except wherein the portion of the mechanical memory comprises a read head of the mechanical memory.  
However, the examiner takes official notice that it is well known in the art to for the mechanical memory to comprise a read head of the mechanical memory.  
Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made to use, wherein the portion of the mechanical memory comprises a read head of the mechanical memory, in order to read data from the disk.
Claim 16 is rejected using similar reasoning as corresponding claim 4 above.

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki et al. (US Pub. No. 2007/0216780) in view of Kikkoji et al. (US Pub. No. 2007/0071418) in further view of Fortin et al. (US Pub. No. 2005/0278522).
Consider claim 10. Umezaki et al. and Kikkoji et al. teach all claimed limitations as stated above, except recording of the media content item based on determining that a quantity of content stored on the non-mechanical memory satisfies a threshold.
However, Fortin et al. teaches recording of the media content item based on determining that a quantity of content stored on the non-mechanical memory satisfies a threshold (para. 0040 describes transferring data from a flash memory to a disk drive when available space falls below a threshold).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made to use, to record of the media content item based on 
Claim 20 is rejected using similar reasoning as corresponding claim 14 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484